Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered August 24, 2000, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
*466Ordered that the judgment is affirmed.
Under the circumstances of this case, where the defendant waived his right to testify, the Supreme Court properly denied the defendant’s request to reopen the proof in order for him to testify after defense counsel’s summation but before the charge to the jury (see, People v Braxton, 254 AD2d 365, 366; People v Sumpter, 199 AD2d 1042; People v Farrow, 176 AD2d 130, 131). Altman, J.P., Adams, Townes and Crane, JJ., concur.